Loan Agreement

[Unofficial Translation]




Contract No.   2010 No.1

Loanee: Zhaoyuan Shuangji Co., Ltd. (“Party A”)

Domicile: No. 221 Linglong Rd, City of Zhaoyuan

Legal Representative: Wenji Song

Account Bank:

Account No.:

Telephone:  0535-8213217     Post Code: 265400

Fax: 0535-8231341




Loaner: Jiping Wen (“Party B”)

Domicile: Development Zone, City of Zhaoyuan

Account Bank:

Account No.:

Telephone: 0535-8361018     Post Code: 265400

Fax: 0535-8361005




Contract Place: Hengzhang Wenjia Village, Development Zone, City of Zhaoyuan,
Shandong Province

Contract Date: June 21st, 2010




Party A enters into this Loan Agreement with Party B due to a need of capital
for a cement factory construction project. In compliance with relevant laws and
regulations, upon the consent of both parties, this Agreement sets forth the
rights and obligations of both parties.




I. Use of the Loan:

The loan Party A acquired from Party B cannot be used for any purpose other than
acquiring land, building infrastructure and purchasing equipments for the new
cement factory.




II. Amount: RMB 25,000,000




III. Term: Ten years.





Upon the execution of this Agreement, Party B shall release the loan according
to Party A’s Plan of Use. Interest is calculated from January 1st, 2011 to
December 31st, 2020.




IV. Interest Rate, Interest Amount, Payment Term and Payment Method

1. Interest rate: 10%

2. Term of interest payment: the interest is paid every year by two installments
due on June 30th and December 31st.

3. Payment method: Interest is paid in cash or check. Party B shall provide
receipt after receiving the payment from Party A.




V. Guaranty of Performance

1. Upon the prerequisite of Party B releasing the full amount of the loan, Party
A guarantees to complete the construction of the new factory in four months from
the execution date of this Agreement.

2. If Party A is not able to make full interest payment to Party B in two
consecutive years, Party A must pay an overdue fine (10% of the interest) to
Party B.




VI. Liabilities for Breach of This Agreement

This agreement becomes effective and legally binding to both parties upon the
execution by both parties. Neither party can terminate this Agreement unless for
the event of force majeure. Otherwise, the breaching party bears the loss caused
to the other party.




VII. Any amendment and supplement to this Agreement shall be made y both parties
in writing. The amendment and supplement duly executed by each party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.




VIII. Any dispute arising from the performance of this Agreement shall be
resolved through negotiation by both parties. Where negotiation fails, any party
is entitled to launch a lawsuit to the People’s Court of Zhaoyuan City.




IX. This Agreement becomes effective upon the execution by representatives of
both parties.




X. This Agreement shall be made in three counterparts. Each party keeps one
counterpart and the third one is kept with the Notary.








XI. Upon the execution of this Agreement, Party A shall provide Party B an
approved shareholders’ resolution from shareholders who are entitled to more
than two-thirds of voting rights. The resolution should be enclosed as
attachment of this Agreement.







Representative of Loanee:

/s/ Wenji Song

Name: Wenji Song







Representative of Loaner:

/s/ Jiping Wen

Name: Jiping Wen



